UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A Amendment No. 1 (Mark One) xQUARTERLY REPORT UNDER SECTION 13 OR 15 (D) OF THE SECURITIES AND EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 oTRANSITION REPORT UNDER SECTION 13 OR 15 (D) OF THE EXCHANGE ACT For the transition period from to COMMISSION FILE NUMBER:333-150462 Sagebrush Gold Ltd. (Name of Registrant as specified in its charter) Nevada 26-0657736 (State or other jurisdiction of (I.R.S. Employer incorporation of organization) Identification No.) 1, WALNUT CREEK CA 94597 (Address of principal executive office) (925) 930-6338 (Registrant’s telephone number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yesx No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer (Do not check if smaller reporting company) o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yeso Nox Indicate the number of shares outstanding of each of the registrant's classes of common stock, as of the latest practicable date.37,095,805 shares of common stock are issued and outstanding as of August 22, 2011. EXPLANATORY NOTE The sole purpose of this Amendment to the Registrant’s Quarterly Report on Form 10-Q for the period ended June 30, 2011 (the “10-Q”), is to furnish the Interactive Data File exhibits required by Item 601(b)(101) of Regulation S-K.No other changes have been made to the 10-Q, and this Amendment has not been updated to reflect events occurring subsequent to the filing of the 10-Q. Pursuant to Rule 406T of Regulation S-T, the interactive data files on Exhibit 101 hereto are deemed not filed or part of a registration statement or prospectus for purposes of Sections 11 or 12 of the Securities Act of 1933, as amended, are deemed not filed for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, and otherwise are not subject to liability under those sections. ITEM 6.Exhibits. Designation of Exhibits in This Report Description of Exhibit Certification of the Chief Executive Officer pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 * Certification of the Chief Financial Officer pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 * Certification of Chief Executive Officer pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 * Certification of Chief Financial Officer pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 * 101.ins Instance Document** 101.def XBRL Taxonomy Extension Definition Linkbase Document** 101.sch XBRL Taxonomy Extension Schema Document ** 101.cal XBRL Taxonomy Extension Calculation Linkbase Document ** 101.lab XBRL Taxonomy Extension Label Linkbase Document ** 101.pre XBRL Taxonomy Extension Presentation Linkbase Document ** * Previously filed. ** Furnished, not filed, herewith. SIGNATURES In accordance with the requirements of the Exchange Act, the registrant caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Sagebrush Gold Ltd. Date: August 30, 2011 By: /s/Sheldon Finkel Sheldon Finkel Chief Executive Officer (Principal Executive Officer) Date: August 30, 2011 By: /s/Adam Wasserman Adam Wasserman Chief Financial Officer (Principal Financial and Accounting Officer)
